Citation Nr: 1817814	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-19 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left hip disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a lower back disability. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney 


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran filed a notice of disagreement (NOD) with the rating decision in April 2015.  A statement of the case (SOC) was issued in March 2016, and the Veteran perfected his appeal in May 2016.  

The Veteran originally requested a Board hearing by live videoconference at a local VA office on his VA Form 9.  However, in a July 2016 letter, the Veteran elected a local hearing before regional office decision makers.  A Decision Review Officer (DRO) hearing was held on November 28, 2016, and a transcript of the hearing has been associated with the claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

The claims file shows that there may be relevant records in the possession of the Social Security Administration (SSA) that have not yet been associated with the Veteran's file.  The Veteran reported at his November 2016 DRO hearing that he was in receipt of SSA disability benefits related to his hip disability for a period of time of about a year.  

The SSA records are potentially relevant to the Veteran's claim.  On remand, the AOJ must attempt to obtain any relevant records for any claims for SSA disability benefits and associate the records with the claims file.  
  
In addition, the record lacks sufficient evidence to make a decision regarding service connection for the Veteran's left hip disability.  The record contains a current diagnosis of left hip osteoarthritis, and the Veteran had a left hip replacement done in June 2014.  The Veteran's July 1985 service treatment records (STRs) contain complaints of pain on ambulation and with motion of the left thigh after an injury playing football while in-service.  No examiner has evaluated the Veteran's left hip disability or provided an opinion as to whether the Veteran's left hip disability is related to his active service.  

The Board also notes that the Veteran claimed his back and left knee conditions as secondary to his left hip condition.  As such, if a VA examiner finds that it is as likely as not that the Veteran's left hip disability is related to service, the examiner should also provide opinions regarding secondary service connection for the left knee and lower back.  

Finally, given that the SSA records are potentially relevant to the Veteran's orthopedic disabilities and VA must obtain those on remand, the Board will delay adjudication of the appeal as to the tinnitus issue until the SSA records are obtained as a cautionary measure because the SSA records may have an impact on that claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant administrative and medical records related to a disability claim from SSA and associate them with the claims file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After all available records are associated with the claims file, the AOJ must ensure that the Veteran is scheduled for a VA examination for his hip disability.  The examiner must review the claims file in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner must provide medical opinions as to the following (each opinion must be supported by rationale):

(a) Is it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left hip disability had onset during or was caused by his active service.  

b)  Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability has been caused by his left hip disability? 

c)  Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability has been aggravated (chronically worsened beyond its natural progression) by his left hip disability?  

d)  Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's lower back disability has been caused by his left hip disability? 

e)  Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's lower back disability has been aggravated (chronically worsened beyond its natural progression) by his left hip disability?     

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remain denied, a supplemental SOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
  

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



